Citation Nr: 0800787	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-18 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypothyroidism and 
macular degeneration, to include as secondary to exposure to 
herbicides.  

2.  Entitlement to service connection for hypothyroidism and 
macular degeneration, to include as secondary to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In October 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the hearing, the 
issue of entitlement to service connection for a lung 
disorder as secondary to ionizing radiation was raised.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for such further action as is deemed 
appropriate.  

The issue of entitlement to service connection for 
hypothyroidism and macular degeneration as secondary to 
exposure to ionizing radiation is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issues on a direct basis, to include as secondary to 
herbicide exposure will be addressed below.


FINDINGS OF FACT

1.  The veteran's hypothyroidism first manifested many years 
after service and is not related to any aspect of service 
including exposure to herbicides.  

2.  The veteran's macular degeneration was first manifested 
many years after service and is not related to any aspect of 
service including exposure to herbicides.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism, 
to include as due to exposure to herbicide, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).  

2.  The criteria for service connection for macular 
degeneration, to include as due to exposure to herbicide, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2001 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Background

The veteran has provided statements and testimony asserting 
that his hypothyroidism and macular degeneration are of 
service origin in that they resulted from his exposure to DDT 
and other herbicides during his military service.  

The Board concludes from a review of service personnel 
records that the veteran served in the Republic of Vietnam 
during the specified time and that his exposure to herbicides 
is presumed.  However, the claims must also be evaluated for 
service connection on a direct basis.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The available service treatment records are silent for any 
symptoms, complaints, diagnoses, or treatment for a thyroid 
condition in service.  The veteran's refractive error of the 
eye was noted, but there was no report of chronic eye 
disability or injury to the eye during service.  

Post service private treatment records show that the veteran 
underwent eye surgery for scleral buckle, cryotherapy, left 
eye in 1997.  VA records show that the veteran was found to 
have prostate cancer in late 2000.  He underwent surgery at a 
private facility in early 2001.  Service connection is 
already in effect for this condition.  

In a 2001 private record, it was noted that in addition to 
the aforementioned surgery, the veteran also had multiple 
laser photocoagulation treatment for retinal tears in 1997.  
Bilateral macular degeneration with reduced vision was noted.  
VA examination report dated in July 2001 reflects that the 
veteran had hypothyroidism.  He was currently asymptomatic 
and on medication.  The veteran noted that he was first 
diagnosed with this condition in 1980.  He indicated symptoms 
occurred six years prior to diagnosis.  The veteran's 
bilateral macular degeneration with reduced vision was also 
confirmed at this evaluation.  

The veteran underwent additional VA examinations in November 
2003.  The fact that the veteran had been in Vietnam and 
exposed to Agent Orange and DDT there was noted.  It was also 
noted that he had hypothyroidism, but no link to herbicide 
exposure was reflected in the report.  It was again noted 
that he gave a history of first being diagnosed with this 
condition in the 1980s with symptoms for the previous 5 years 
such as cold intolerance, diarrhea, low heart rate, and 
fatigue.  He was seen by a physician and immediately 
diagnosed with a thyroid problem.  He was started on thyroid 
hormone and felt better within a couple of days.  He had been 
closely monitored through the years.  He said that his last 
thyroid scan showed that his thyroid was the size of a 
"pea."  He continued on thyroid medication.  A thyroid 
ultrasound from June 2003 was reviewed and showed small 
thyroid lobes probably due to previous treatment.  No nodule 
or cyst was seen.  The diagnosis was hypothyroidism with a 
small thyroid - symptomatic.  An opinion addressing possible 
radiation exposure and the development of a thyroid was 
included in the report.  (The associated claim is the subject 
of the REMAND below.)  The examiner did not express an 
opinion regarding the veteran's thyroid condition and 
herbicide exposure.  

In the November 2003 VA eye examination report, it was noted 
that the veteran's macular degeneration was age-related.  

Analysis

The Board concludes that direct service connection is not 
warranted for either hypothyroidism or for macular 
degeneration under the theories adjudicated herein.  There is 
no medical evidence of symptoms, diagnoses, or treatment for 
either disease during service.  

As to the veteran's refractive error of the eye noted during 
service, for purposes of entitlement to benefits, the law 
provides that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9. 

As indicated above, the first medical evidence of 
hypothyroidism and macular degeneration was not clinically 
documented until many years after service discharge.  While 
the veteran has given a history of a diagnosis of 
hypothyroidism as early as 1980 with symptoms up to 5 or 6 
years earlier, there are no medical records corroborating 
such.  Moreover, a diagnosis of hypothyroidism in 1980 is 
still numerous years after service discharge, and no medical 
providers of record have discussed any relationship between 
the development of hypothyroidism to any aspect of service.

Although the veteran is presumed to have been exposed to 
herbicides, the Board concludes that presumptive service 
connection for a thyroid condition and macular degeneration 
are not warranted.  Neither disorder is on the list of 
diseases eligible for presumptive service connection for 
herbicide exposure.  Adverse effect of thyroid hemostasis is 
on the list of diseases shown not to be caused by herbicide 
exposure, and a VA physician attributed the veteran's macular 
degeneration to age.  

The Board places great weight on the National Academy of 
Sciences medical research and relevant reports.  Although 
none of the veteran's treating physicians of record provided 
an opinion on the etiology of the thyroid condition, the 
Board concludes that additional opinion is not necessary to 
decide the claims because of the extensive evaluation of 
scientific information that was considered in compiling the 
presumptive disease list.  Furthermore, additional 
examinations as to the thyroid condition or macular 
degeneration are not required because while the veteran is 
presumed to have been exposed to herbicides in service, there 
is no evidence of record that indicates that the claimed 
disabilities are the result of exposure to herbicides.  
Furthermore, there is no other event, injury, or disease in 
service shown to be related to the claimed disabilities.  38 
C.F.R. § 3.159(c)(4).

The weight of the credible evidence demonstrates that the 
veteran's current hypothyroidism and macular degeneration 
first manifested after service and are not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against these claims, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hypothyroidism and 
macular degeneration, to include as secondary to exposure to 
herbicides, is denied  


REMAND

A review of the record with respect to the issues of 
entitlement to service connection for hypothyroidism and 
macular degeneration, to include as secondary to exposure to 
ionizing radiation, discloses a need for further development 
prior to final appellate review.  

In this regard, the appellant essentially contends that he is 
entitled to service connection for these conditions on the 
basis that in his work as a weapons and jet mechanic during 
service, he was involved with loading atomic bombs resulting 
in exposure to radiation.  This exposure manifested into 
hypothyroidism and macular degeneration.  He has indicated 
that this work took place at an Air Force base in Georgia, 
and that he wore a dosimeter badge.

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are certain types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  This is not at issue in the current claim as the 
veteran's claims do not include cancer.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes thyroid cancer and any other type of cancer.  
38 C.F.R. § 3.311(b) further states that, if a veteran has 
one of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While current review of the veteran's service personnel 
records does not confirm exposure to radiation as part of his 
military duties, the veteran testified in 2007 that he was 
issued a dosimeter badge at Turner Air Force Base.  His 
service medical records do show that he was a weapons 
mechanic at Turner Air Force Base in Georgia in 1955.  He 
also testified as to his work around atomic bombs in his work 
as a weapons and jet mechanic during service.  He has 
indicated that the presence of atomic weapons and his work 
around them in Georgia was "Top Secret" at the time it was 
done.

Further attempt to obtain supporting documentation of 
inservice radiation exposure is indicated.  

Also, the Board notes that the veteran was represented at the 
October 2007 personal hearing by a representative from the 
Vietnam Veterans of America.  However, it does not appear 
that documentation of the veteran's appointment of his 
representative is contained in the claims folder.  An attempt 
to secure appointment documentation should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Specific 
notification for development of radiation 
claims should be provided as needed.

2.  The veteran should be requested to 
provide an appointment documentation, to 
document his appointment of his authorized 
representative.  RO/AMC should provide 
appropriate documents to set out a service 
organization as representative.

3.  The RO should contact the Naval Air 
Station referred to as Turner Air Force 
Base in Georgia, if possible and request 
that a search be performed for any 
available occupational radiation exposure 
monitoring records relevant to the 
appellant's period of service.  It should 
also be noted for the record whether 
nuclear materials were known to have been 
stationed at that base, and if so, it 
should be indicated whether there are any 
studies of radiation given off by those 
weapons in a neutral position such as on a 
plane.

4.  In the alternative, if such records 
are not located, the RO should contact the 
Defense Threat Reduction Agency (DTRA) or 
other appropriate governmental entity and, 
if feasible, request any available 
dosimetry data for weapons and jet engine 
mechanics who serviced aircraft that had 
engaged in nuclear test activities during 
the appellant's period of service there in 
order for a dose estimate to be computed 
by analogy.  If the RO is unable to obtain 
such information, that fact should be 
documented in the record along with 
documentation regarding the RO's attempt 
to obtain such information.

5.  If the RO is able to obtain radiation 
dose data for the appellant pursuant to 
numbered paragraph (2) above, the RO 
should forward the appellant's claims file 
to the VA Under Secretary for Health for a 
radiation dose estimate, if it is verified 
that he was at that base and it is 
verified that nuclear weapons were known 
to have passed through that base.

6.  If the evidence indicates that the 
appellant was exposed to ionizing 
radiation as a result of the claimed 
activities summarized above, the case 
should be forwarded to the Under Secretary 
for Benefits for an opinion as to whether 
sound scientific and medical evidence 
supports the conclusion that it is at 
least as likely as not that the 
appellant's thyroidism and macular 
degeneration resulted from exposure to 
radiation in service.

7.  If the evidence indicates that the 
appellant was exposed to ionizing 
radiation as a result of the claimed 
activities, the appellant's case should 
also be referred to a VA examiner for a 
medical opinion as to whether it is at 
least as likely as not that the appellant 
has thyroidism and/or macular degeneration 
that is due to exposure to ionizing 
radiation in service or is otherwise 
related to the appellant's military 
service.  If the examiner is unable to 
respond to this question without 
examination of the appellant, such 
examination should be afforded the 
appellant.  A rationale should be provided 
for the expressed opinion.

8.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


